 

 

Exhibit 10.1

 

IRONRIDGE ®

 

 

STOCK PURCHASE AGREEMENT

 

 

This Stock Purchase Agreement ("Agreement") is made and entered into as of April
20, 2012 ("Effective Date"), by and between East Coast Diversified Corporation,
a Nevada corporation ("Company"), and Ironridge Technology Co., a division of
Ironridge Global IV, Ltd., a British Virgin Islands business company
("Purchaser").

 

Recitals

 

A.     The parties desire that, upon the terms and subject to the conditions
herein, Purchaser will purchase $1,500,000.00 in shares of convertible,
redeemable Series B Preferred Stock, convertible into shares of Common Stock at
$0.01 per share; and

 

B.     The offer and sale of the Shares provided for herein are being made
pursuant to exemption from registration under Section 4(2) of the Act as a
transaction by an issuer not involving any public offering, and as a private
placement of restricted securities pursuant to Rule 506 of Regulation D
promulgated under the Act

 

Agreement

 

In consideration of the foregoing, the receipt and adequacy of which are hereby
acknowledged, Company and Purchaser agree as follows:

 

1.     Definitions.  In addition to the terms defined elsewhere in this
Agreement and the Transaction Documents, capitalized terms that are not
otherwise defined herein have the meanings set forth in the Glossary of Defined
Terms attached hereto as Exhibit 1.

 

II.     Purchase and Sale.

 

A.     Purchase Amount Subject to the terms and conditions herein and the
satisfaction of the conditions to Closing set forth below, Company hereby sells
to Purchaser for the aggregate sum of $1,500,000.00 ("Purchase Amount"), and
Purchaser hereby purchases from Company, 1,500 shares of Series B Preferred
Stock ("Preferred Shares") of Company, in fifteen portions of 100 Preferred
Shares each, at a price of $1,000.00 per Preferred Share.

 

B.     Deliveries. The following documents will be fully executed and delivered
on the Effective Date:

 

1.      This Agreement;

 

2.      Certificate of Designations, in the form attached hereto as Exhibit 2,
as filed with and accepted by the Secretary of State of the State of Nevada;

 

3.      Transfer Agent Instructions, in the form attached hereto as Exhibit 3.

1

 

 

 

4.      Opinion, in the form attached hereto as Exhibit 4;

 

5.      Officer's Certificate, in the form attached hereto as Exhibit 5;

 

6.      Secretary's Certificate, in the form attached hereto as Exhibit 6; and

 

7.     Notes, in the form attached hereto as Exhibit 7.

 

C.     Conditions. Notwithstanding any other provision, as a condition precedent
to the Closing, all of the following conditions must be satisfied:

 

1.     All documents, instruments and other writings required to be delivered by
Company to Purchaser pursuant to any provision of this Agreement or in order to
implement and effect the transactions contemplated herein have been fully
executed and delivered, including without limitation those enumerated in Section
II.B above;

 

2.    The Common Stock is listed for and currently trading on the Trading
Market, Company is in compliance with all requirements to maintain listing on
the Trading Market, and there is no notice of any suspension or delisting with
respect to the trading of the shares of Common Stock on such Trading Market;

 

3.    The representations and warranties of Company set forth in this Agreement
are true and correct in all material respects as if made on such date;

 

4.    No material breach or default has occurred under any Transaction Document
or any other agreement with Purchaser;

 

5.    Company has the number of duly authorized shares of Common Stock reserved
for issuance as required pursuant to the terms of this Agreement;

 

6.     Company has terminated any equity credit agreement, equity line of
credit, or agreement providing for any at-the-market offering or variable rate
transaction; and

 

7.     There is not then in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated in any Transaction Document, or
requiring any consent or approval which will not have been obtained, nor is
there any pending or threatened proceeding or investigation which may have the
effect of prohibiting or adversely affecting any of the transactions
contemplated by this Agreement; no statute, rule, regulation, executive order,
decree, ruling or injunction will have been enacted, entered, promulgated or
adopted by any court or governmental authority of competent jurisdiction that
prohibits the transactions contemplated by this Agreement, and no actions, suits
or proceedings will be in progress, pending or, to Company's knowledge
threatened, by any person other than Purchaser or any Affiliate of Purchaser,
that seek to enjoin or prohibit the transactions contemplated by this Agreement.

 

D.      Closing. The closing of purchase and sale of Preferred Shares
("Closing") will take place immediately when all conditions set forth in Section
II.C above have been fully satisfied. Subject to the conditions and limitations
set forth in this Agreement, Purchaser will purchase and make payment for the
Preferred Shares at Closing, by (1) paying to Company $100,001.40 in cash, by
wire transfer of immediately available funds to an account designated by
Company, $100,000.00 of which shall be allocated to 100 Preferred Shares, and
$0.10 shall be allocated to each of fourteen remaining portions of 100 Preferred
Shares; and (2) delivering fourteen executed original Notes for $99,999.90 each,
for payment of the remaining purchase price for the fourteen portions of 100
Preferred Shares. Company will deliver to Purchaser by reputable overnight
courier, immediately upon receipt of the funds and Notes, fifteen stock
certificates representing 100 Preferred Shares each.

2

 

 

 

III.     Representations and Warranties.

 

A.    Representations Regarding Transaction.  Except as set forth under the
corresponding section of the Disclosure Schedules, if any, Company hereby
represents and warrants to, and as applicable covenants with, Purchaser as of
the Purchase Closing:

 

1.      Organization and Qualification. Company and each Subsidiary is an entity
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization, as
applicable, with the requisite power and authority to own and use its properties
and assets and to carry on its business as currently conducted. Neither Company
nor any Subsidiary is in violation or default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of Company and each Subsidiary is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not have or reasonably be expected to result in a Material Adverse Effect
and no proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

 

2.      Authorization; Enforcement. Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder. The execution and delivery of each of the Transaction
Documents by Company and the consummation by it of the transactions contemplated
hereby or thereby have been duly authorized by all necessary action on the part
of Company and no further consent or action is required by Company other than
the filing of the Certificate of Designations. Each of the Transaction Documents
has been, or upon delivery will be, duly executed by Company and, when delivered
in accordance with the terms hereof, will. constitute the valid and binding
obligation of Company, enforceable against Company in accordance with its terms,
except (a) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors' rights generally, (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (c) insofar as indemnification and contribution
provisions may be limited by applicable law. Neither Company nor any Subsidiary
is in violation of any of the provisions of its respective certificate or
articles of incorporation, by-laws or other organizational or charter documents.

 

3.     No Conflicts. The execution, delivery and performance of the Transaction
Documents by Company, the issuance and sale of the Shares and the consummation
by Company of the other transactions contemplated thereby do not and will not
(a) conflict with or violate any provision of Company's or any Subsidiary's
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (b) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any Lien upon any of the properties or assets of Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which Company or any
Subsidiary is a party or by which any property or asset of Company or any
Subsidiary is bound or affected, (c) conflict with or result in a violation of
any material law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of Company or a Subsidiary is
bound or affected, or (d) conflict with or violate the terms of any material
agreement by which Company or any Subsidiary is bound or to which any property
or asset of Company or any Subsidiary is bound or affected; except in the case
of each of clauses (b), (c) and (d), such as could not have or reasonably be
expected to result in a Material Adverse Effect

3

 

 

 

4.     Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of Company, threatened
against or affecting Company, any Subsidiary or any of their respective
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an "Action"), which could adversely affect or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Shares. The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by Company or any
Subsidiary under the Exchange Act or the Act

 

5.     Filings. Consents and Approvals. Neither Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by Company of the Transaction Documents,
other than the filing of the Certificate of Designations and required federal
and state securities filings and such filings and approvals as are required to
be made or obtained under the applicable Trading Market rules in connection with
the transactions contemplated hereby, each of which has been, or if not yet
required to be filed will be, timely filed.

 

6.  Issuance of Shares. The Shares are duly authorized and, when issued and paid
for in accordance with the applicable Transaction Documents, will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens.
Company has reserved and will continue to reserve from its duly authorized
capital stock sufficient shares of its Common Stock for issuance pursuant to the
Transaction Documents.

 

7.    Disclosure; Non-Public Information. Company will widely publicly disclose
all material terms of this Agreement and the transactions contemplated hereby in
accordance with Regulation FD no later than 8:30 am on the Trading Day following
the Effective Date. Notwithstanding any other provision, except with respect to
information that must be, and only to the extent that it actually is, timely
publicly disclosed by Company pursuant to the foregoing sentence, neither
Company nor any other Person acting on its behalf has provided Purchaser or its
representatives, agents or attorneys with any information that constitutes or
might constitute material, non-public information, including without limitation
this Agreement and the Exhibits and Disclosure Schedules hereto. No information
contained in the Disclosure Schedules constitutes material non-public
information. There is no adverse material information regarding Company that has
not been publicly disclosed prior to the Effective Date. Company understands and
confirms that Purchaser will rely on the foregoing representations and covenants
in effecting transactions in securities of Company. All disclosure provided to
Purchaser regarding Company, its business and the transactions contemplated
hereby, including without limitation the Disclosure Schedules, furnished by or
on behalf of Company with respect to the representations and warranties made
herein are true and correct in all material respects and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

4

 

 

8.    No Integrated Offering. Neither Company, nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Shares to be
integrated with prior offerings by Company that cause a violation of the Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of the Trading Market.

 

9.    Financial Condition. Based on the financial condition of Company and its
projected capital requirements, effective as of the Commitment Closing, the
Company will require additional capital to carry on its business for the current
fiscal year as now conducted and as proposed to be conducted. Company does not
intend to incur debts beyond its ability to pay such debts as they mature,
taking into account the timing and amounts of cash to be payable on or in
respect of its debt The Public Reports set forth as of the dates thereof all
outstanding secured and unsecured Indebtedness of Company or any Subsidiary, or
for which Company or any Subsidiary has commitments, and any default with
respect to any Indebtedness.

 

10.     Section 5 Compliance. No representation or warranty or other statement
made by Company in the Transaction Documents contains any untrue statement or
omits to state a material fact necessary to make any of them, in light of the
circumstances in which it was made, not misleading. Company is not aware of any
facts or circumstances that would cause the transactions contemplated by the
Transaction Documents, when consummated, to violate Section 5 of the Act or
other federal or state securities laws or regulations.

 

11.     Investment Company. Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an "investment company" within the meaning of the Investment
Company Act of 1940, as amended. Company will conduct its business in a manner
so that it will not become subject to the Investment Company Act

 

B.     Representations Regarding Company. Except as set forth in any current or
future Public Reports or under the corresponding section of the Disclosure
Schedules, if any, Company hereby represents and warrants to, and as applicable
covenants with, Purchaser as of the Purchase Closing:

 

1.     Capitalization. The capitalization of Company is as described in
Company's most recently filed Public Report and Company has not issued any
capital stock since such filing. No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents which has not been
waived or satisfied. Except as a result of the purchase and sale of the Shares,
there are no outstanding options, warrants, script rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which Company or any Subsidiary
is or may become bound to issue additional shares of Common Stock or securities
convertible into or exercisable for shares of Common Stock. The issuance and
sale of the Shares will not obligate Company to issue shares of Common Stock or
other securities to any Person, other than Purchaser, and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange, or reset price under such securities. All of the outstanding shares of
capital stock of Company are validly issued, fully paid and nonassessable, have
been issued in material compliance with all federal and state securities laws,
and none of such outstanding shares was issued in violation of any preemptive
rights or similar rights to subscribe for or purchase securities. No further
approval or authorization of any stockholder, the Board of Directors of Company
or others is required for the issuance and sale of the Shares. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to Company's capital stock to which Company is a party or, to the
knowledge of Company, between or among any of Company's stockholders.

5

 

 

 

2.     Subsidiaries. All of the direct and indirect subsidiaries of Company are
set forth in the corresponding section of the Disclosure Schedules. Company
owns, directly or indirectly, all of the capital stock or other equity interests
of each Subsidiary, and all of such directly or indirectly owned capital stock
or other equity interests are owned free and clear of any Liens. All the issued
and outstanding shares of capital stock of each Subsidiary are duly authorized,
validly issued, fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.

 

3.     Public Reports; Financial Statements. Company has filed all required
Public Reports for the one year preceding the Effective Date. As of their
respective dates or as subsequently amended, the Public Reports complied in all
material respects with the requirements of the Act and the Exchange Act and the
rules and regulations of the Commission promulgated thereunder, as applicable,
and none of the Public Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of Company included in the Public Reports, as amended, comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of Company and its consolidated subsidiaries as of and for
the dates thereof and the results of operations and cash flows for the periods
then ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

 

4.      Material Changes. Except as specifically disclosed in the Public
Reports, (a) there has been no event, occurrence or development that has had, or
that could reasonably be expected to result in, a Material Adverse Effect, (b)
Company has not incurred any liabilities (contingent or otherwise) other than
(i) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice, and (ii) liabilities not required to be
reflected in Company's financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission(c) Company has not altered its
method of accounting, (d) Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (e) Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company equity incentive
plans. Company does not have pending before the Commission any request for
confidential treatment of information.

6

 

 

 

5.    Litigation. There is no Action which could reasonably be expected to
result in a Material Adverse Effect. Neither Company nor any Subsidiary, nor to
the knowledge of Company any director or officer thereof, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of Company, there is not pending or
contemplated, any investigation by the Commission involving Company or any
current or former director or officer of Company.

 

6.     Labor Relations. No material labor dispute exists or, to the knowledge of
Company, is imminent with respect to any of the employees of Company, which
could reasonably be expected to result in a Material Adverse Effect

 

7.     Compliance. Neither Company nor any Subsidiary (a) is in material default
under or in material violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
Company or any Subsidiary under), nor has Company or any Subsidiary received
notice of a claim that it is in material default under or that it is in material
violation of, any indenture, loan or credit agreement or any other similar
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(b) is in violation of any order of any court, arbitrator or governmental body,
or (c) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business except in each case as could not have
a Material Adverse Effect.

 

8.     Regulatory Permits. Company and each Subsidiary possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the Public Reports, except where the failure to possess such
permits could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect ("Material Permits '), and
neither Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

 

9.     Title to Assets. Company and each Subsidiary have good and marketable
title in fee simple to all real property owned by them that is material to the
business of Company and each Subsidiary and good and marketable title in all
personal property owned by them that is material to the business of Company and
each Subsidiary, in each case free and clear of all Liens, except for Liens that
do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by Company
and each Subsidiary and Liens for the payment of federal, state or other taxes,
the payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by Company and each Subsidiary are held
by them under valid, subsisting and enforceable leases of which Company and each
Subsidiary are in compliance.

 

10.     Patents and Trademarks. Company and each Subsidiary have, or have rights
to use, all patents, patent applications, trademarks, trademark applications.,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with their respective businesses
as described in the Public Reports and which the failure to so have could have a
Material Adverse Effect (collectively, "Intellectual Property Rights"). Neither
Company nor any Subsidiary has received a written notice that the Intellectual
Property Rights used by Company or any Subsidiary violates or infringes upon the
rights of any Person. To the knowledge of Company, all such Intellectual
Property Rights a.re enforceable and there is no existing infringement by
another Person of any of the Intellectual Property Rights of Company or each
Subsidiary.

7

 

 

11.     Insurance. Company and each Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which Company and each
Subsidiary are engaged, including but not limited to directors and officers
insurance coverage at least equal to the Purchase Amount To Company's knowledge,
such insurance contracts and policies are accurate and complete in all material
respects. Neither Company nor any Subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.

 

12.     Transactions With Affiliates and Employees. Except as set forth in the
Public Reports, none of the officers or directors of Company and, to the
knowledge of Company, none of the employees of Company is presently a party to
any transaction with Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of Company and (iii) for other employee benefits, including stock option
agreements under any equity incentive plan of Company.

 

13.     Sarbanes-Oxley; Internal Accounting Controls. Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, which are
applicable to it as of the date of the Commitment Closing. Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of Company's disclosure
controls and procedures based on their evaluations as of the evaluation date.
Since such date, there have been no significant changes in Company's internal
accounting controls or its disclosure controls and procedures or, to Company's
knowledge, in other factors that could materially affect Company's internal
accounting controls or its disclosure controls and procedures.

 

14.     Certain Fees. No brokerage or finder's fees or commissions are or will
be payable by Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement. Notwithstanding any other
provision, Purchaser will have no obligation with respect to any fees or with
respect to any claims made by or on behalf of other Persons for fees of a type
contemplated in this section that may be due in connection with the transactions
contemplated by this Agreement or the other Transaction Documents.

 

15.     Registration Rights. No Person has any right to cause Company to effect
the registration under the Act of any securities of Company.

 

8

 

 

 

16.     Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12 of the Exchange Act, and Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
Company received any notification that the Commission is contemplating
terminating such registration. Company has not, in the 12 months preceding the
Effective Date, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.

 

17.     Application of Takeover Protections. Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti takeover provision
under Company's Certificate of Incorporation (or similar charter documents) or
the laws of its state of incorporation that is or could become applicable to
Purchaser as a result of Purchaser and Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation Company's issuance of the Shares and Purchaser's ownership of the
Shares.

 

18.     Tax Status. Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that Company and each of its Subsidiaries has set aside on
its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes). Company has not executed a waiver with respect to the statute
of limitations relating to the assessment or collection of any foreign, federal,
statute or local tax. None of Company's tax returns is presently being audited
by any taxing authority.

 

19.      Foreign Corrupt Practices. Neither Company, nor to the knowledge of
Company, any agent or other person acting on behalf of Company, has (a) directly
or indirectly, used any corrupt funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (b) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (c) failed to disclose fully any
contribution made by Company, or made by any person acting on its behalf of
which Company is aware, which is in violation of law, or (d) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 

20.     Accountants. Company's accountants are set forth in the Public Reports
and such accountants are an independent registered public accounting firm as
required by the Act.

 

21.     No Disagreements with Accountants or Lawyers. There are no material
disagreements presently existing, or reasonably anticipated by Company to arise,
between Company and the accountants or lawyers formerly or presently employed by
Company.

 

22.     Acknowledgments Regarding Purchaser. Company's decision to enter into
this Agreement has been based solely on the independent evaluation of Company
and its representatives, and Company acknowledges and agrees that:

9

 

 

a.     Purchaser is acting solely in the capacity of arm's length purchaser with
respect to this Agreement and the transactions contemplated hereby;

 

b.     Purchaser does not make or has not made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section II.C below; and

 

c.     Purchaser is not acting as a legal, financial, accounting or tax advisor
to Company, or fiduciary of Company, or in any similar capacity, with respect to
this Agreement and the transactions contemplated hereby. Any statement made by
Purchaser or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is not advice or a
recommendation, and is merely incidental to Purchaser's purchase of the Shares.

 

C.    Representations and Warranties of Purchaser. Purchaser hereby represents
and warrants as of the Purchase Closing as follows:

 

1.    Organization; Authority. Purchaser is an entity validly existing and in
good standing under the laws of the jurisdiction of its organization with full
right, company power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations thereunder. The execution, delivery and performance by
Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary company or similar action on the part of Purchaser.
Each Transaction Document, to which it is a party has been, or will be, duly
executed by Purchaser, and when delivered by Purchaser in accordance with the
terms hereof, will constitute the valid and legally binding obligation of
Purchaser, enforceable against it in accordance with its terms, except (a} as
limited by general equitable principles and applicable bankruptcy, solvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (b) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, and (c) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

2.      Purchaser Status. At the time Purchaser was offered the Shares, it was,
and at the Effective Date it is an "accredited investor" as defined in Rule
501(a) under the Act

 

3.     Experience of Purchaser. Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. Purchaser is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.

 

4.     Ownership. Purchaser is acquiring the Shares as principal for its own
account Purchaser is acquiring the Shares hereunder in the ordinary course of
its business.

 

5.    No Short Sales. Purchaser (a) does not hold any short position in, and (b)
has not engaged in any Short Sales of, the Common Stock prior to the Effective
Date.

10

 

 

IV.     Securities Provisions.

 

A.     Purchaser Due Diligence. Purchaser will have the right and opportunity to
conduct customary due diligence with respect to any Registration Statement or
Prospectus in which the name of Purchaser or any Affiliate of Purchaser appears.

 

B.     Furnishing of Information. As long as Purchaser owns any Shares, Company
covenants to timely file, or obtain extensions in respect thereof and file
within the applicable grace period, all reports required to be filed by Company
after the Effective Date pursuant to the Exchange Act As long as Purchaser owns
any Shares, if Company is not required to file reports pursuant to such laws, it
will prepare and furnish to Purchaser and make publicly available in accordance
with Rule 144(c) such information as is required for Purchaser to sell the
Shares under Rule 144. Company further covenants that it will take such further
action as any holder of Shares may reasonably request, all to the extent
required from time to time to enable such Person to sell such Shares without
registration under the Act within the limitation ·of the exemptions provided by
Rule 144.

 

C.     Integration. Company will not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security, as defined in Section Z
of the Act, that would be integrated with the offer or sale of the Shares in a
manner that would be integrated with the offer or sale of the Shares to
Purchaser for purposes of the rules and regulations of any Trading Market such
that it would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

 

D.     Disclosure and Publicity. Company will notify Purchaser prior to issuing
any current report, press release, public statement or communication with
respect to the transactions contemplated hereby.

 

E.     Shareholders Rights Plan. No claim will be made or enforced by Company
or, to the knowledge of Company, any other Person that Purchaser is an
“Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by Company, or that Purchaser could
be deemed to trigger the provisions of any such plan or arrangement, by virtue
of receiving Shares under the Transaction Documents or under any other agreement
between Company and Purchaser. Company will conduct its business in a manner so
that it will not become subject to the Investment Company Act of 1940, as
amended.

 

F.     No Non-Public Information. Company covenants and agrees that neither it
nor any other Person acting on its behalf will, provide Purchaser or its agents
or counsel with any information that Company believes or reasonably should
believe constitutes material non-public information. On and after the Effective
Date, neither Purchaser nor any Affiliate of Purchaser will have any duty of
trust or confidence that is owed directly, indirectly, or derivatively, to
Company or the stockholders of Company or to any other Person who is the source
of material non-public information regarding Company. Company understands and
confirms that Purchaser will be relying on the foregoing in effecting
transactions in securities of Company, .including without limitation sales of
the Shares.

11

 

 

G.     lndemnification of Purchaser.

 

1. Obligation to Indemnify. Subject to the provisions of this Section IV.G,
Company will indemnify and hold Purchaser, its Affiliates, and each of their
directors, officers, shareholders, partners, employees, agents and attorneys,
and any person who controls Purchaser within the meaning of Section 15 of the
Act or Section 20 of the Exchange Act (collectively, "Purchaser Parties" and
each a "Purchaser Party"), harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, reasonable costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys' fees and costs of investigation (collectively, "Losses”), that any
Purchaser Party may suffer or incur as a result of or relating to (a) any breach
of any of the representations, warranties, covenants or agreements made by
Company in this Agreement or in the other Transaction Documents, (b) any action
instituted against any Purchaser Party, or any of them or their respective
Affiliates, by any stockholder of Company who is not an Affiliate of a Purchaser
Party, with respect to any of the transactions contemplated by the Transaction
Documents, unless such action is based upon a breach of Purchaser's
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings Purchaser may have with any such stockholder or any
violations by Purchaser of state or federal securities laws or any conduct by
Purchaser which constitutes fraud, gross negligence, willful misconduct or
malfeasance, (c) any untrue statement or alleged untrue statement of a material
fact contained in a Registration Statement, or in a Registration Statement as
amended by any post effective amendment thereof by Company, or arising out of or
based upon any omission or alleged omission to state a material fact required to
be stated therein or necessary to make the statements therein not misleading,
(d) any untrue statement or alleged untrue statement of a material fact included
in any Prospectus, or any amendments or supplements to any Prospectus, in any
free writing prospectus, in any "issuer information" as defined in Rule 433
under the Act, .of Company, or in any Prospectus together with any combination
of one or more of the free writing prospectuses, if any, or arising out of or
based upon any omission or alleged omission to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; or (e) any Purchaser Party becoming
involved in any capacity in any proceeding by or against any Person who is a
stockholder of Company, except as a result of sales, pledges, margin sales and
similar transactions by Purchaser to or with any current stockholder, solely as
a result of Purchaser's acquisition of the Shares under this Agreement;
provided, however, that Company shall not be obligated to indemnify any
Purchaser Party for any Losses finally adjudicated to be caused solely by a
false statement of material fact contained \\ thin written information provided
by such Purchaser Party expressly for the purpose of including it in the
applicable Registration Statement

 

2.     Procedure for Indemnification. If any action will be brought against a
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party will promptly notify Company in writing, and
Company will have the right to assume the defense thereof with counsel of its
own choosing. Purchaser Parties wilt have the right to employ separate counsel
in any such action and participate in the defense thereof, but the fees and
expenses of such counsel will be at the expense of Purchaser Parties except to
the extent that (a) the employment thereof has been specifically authorized by
Company in writing, (b) Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (c) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict with respect to
the dispute in question on any material issue between the position of Company
and the position of Purchaser Parties such that it would be inappropriate for
one counsel to represent Company and Purchaser Parties. Company will not be
liable to Purchaser Parties under this Agreement (i) for any settlement by a
Purchaser Party effected without Company's prior written consent, which will not
be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent that a loss, claim, damage or liability is either attributable to
Purchaser's breach of any of the representations, warranties, covenants or
agreements made by Purchaser in this Agreement or in the other Transaction
Documents.

12

 

 

3.     No Purchaser Party will have any liability to Company or any Person
asserting claims on behalf of or in right of Company as a result of acquiring
the Shares under this Agreement.

 

H.     Reservation of Shares. Company and all of .its officers, directors,
representatives, attorneys and agents shall use best efforts to increase, as
soon as practicable, the number of authorized shares of Common Stock to at least
two billion shares. Company shall maintain a reserve from its duly authorized
Common Stock for issuance pursuant to the Transaction Documents authorized
shares of Common Stock in an amount sufficient to immediately issue all shares
of Common Stock potentially issuable upon any conversion of the Preferred
Shares.

 

I.     Activity Restrictions. For so long as Purchaser or any of its Affiliates
holds any Shares, neither Purchaser nor any Affiliate will: (i) vote any shares
of Common Stock owned or controlled by it, solicit any proxies, or seek to
advise or influence any Person with respect to any voting securities of Company;
(ii) engage or participate in any actions, plans or proposals which relate to or
would result in (a) acquiring additional securities of Company, alone or
together with any other Person, which would result in beneficially owning or
controlling more than 9.99% of the total outstanding Common Stock or other
voting securities of Company, (b) an extraordinary corporate transaction, such
as a merger, reorganization or liquidation, involving Company or any of its
subsidiaries, (c) a sale or transfer of a material amount of assets of Company
or any of its subsidiaries, (d) any change in the present board of directors or
management of Company, including any plans or proposals to change the number or
term of directors or to fill any existing vacancies on the board, (e) any
material change in the present capitalization or dividend policy of Company, (f)
any other material change in Company's business or corporate structure,
including but not limited to, if Company is a registered closed-end investment
company, any plans or proposals to make any changes in its investment policy for
which a vote is required by Section 13 of the Investment Company Act of 1940,
(g) changes in Company's charter, bylaws or instruments corresponding thereto or
other actions which may impede the acquisition of control of Company by any
Person, (h) causing a class of securities of Company to be delisted from a
national securities exchange or to cease to be authorized to be quoted in an
inter-dealer quotation system of a registered national securities association,
(i) a class of equity securities of Company becoming eligible for termination of
registration pursuant to Section 12(g)(4) of the Act, or (j) any action
intention, plan or arrangement similar to any of those enumerated above; or
(iii) request Company or its directors, officers, employees agents or
representatives to amend or waive any provision of this section.

 

J.     No Shorting. Purchaser will not engage in or effect, directly or
indirectly, any Short Sale within one year of the Effective Date.

 

K.     Variable Rate Transaction. Until 90 days after the payment in full of all
Notes, Company and each Subsidiary shall be prohibited from discussing,
negotiating, effecting or entering into an agreement, plan, arrangement or
understanding to effect any transaction with a third party other than Purchaser
or its Affiliates in which the Company or any Subsidiary (i) issues or sells,
agrees to issue or sell, or may issue or sell, any Common Stock or security
convertible or exchangeable into Common Stock, either (a) at a conversion,
exercise or exchange rate or other price that is based upon or varies with the
trading prices of, or quotations for, the shares of Common Stock at any time
after the initial issuance of such securities, or (b) with a conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such securities, or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock, or (ii) enters into any
agreement (including, without limitation, an "equity line of credit" or an "at
the market offering") whereby the Company or any Subsidiary issues or sells,
agrees to issue or sell, or may issue or sell, any Common Stock or other
security at a future determined price.

13

 

 

V.      General Provisions.

 

A.     Notice. Unless a different time of day or method of delivery is set forth
in the Transaction Documents, any and all notices or other communications or
deliveries required or permitted to be provided hereunder will be in writing and
will be deemed given and effective on the earliest of. (a) the date of
transmission, if such notice or communication is delivered via facsimile or
electronic mail prior to 5:00 p.m. Eastern time on a Trading Day and an
electronic confirmation of delivery is received by the sender, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered later than 5:00 p.m. Eastern time or on a day that is not a Trading
Day, (c) the next Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
notices and communications are those set below, or such other address as may be
designated in writing hereafter, in the same manner, by such Person.

 

If to Purchaser: If to Company:     lronridge Technology Co. East Coast
Diversified Corporation Harbour House, Waterfront Drive 810 Franklin Court PO
Box 972, Road Town Suite H Tortola, British Virgin Islands Marietta, Georgia
30067 Attn: David Sims Attn: Kayode Aladesuyi

 

B.     Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
Company and Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought No waiver of any default with respect
to any provision, condition or requirement of this Agreement will be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor will any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right

 

C.      Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of Purchaser, which consent will not be unreasonably
withheld. Purchaser may assign any or all of its rights under this Agreement (a)
to any Affiliate, or (b) to any Person to whom Purchaser assigns or transfers
any Shares, provided such transferee agrees to be bound by the provisions hereof
with respect to the transferred Shares and Purchaser remains primarily
responsible for the performance of its obligations under this Agreement.

14

 

 

D.     Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section IV.J.

 

E.      Fees and Expenses. Company will pay the reasonable fees and costs of
Purchaser's counsel incurred in connection with this Agreement, the other
Transaction Documents, the Purchase Closing, and the transactions contemplated
hereby and thereby. Except as otherwise provided in this Agreement, each party
will pay the fees and expenses of its own advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of the
Transaction Documents. Company acknowledges and agrees that Purchaser's counsel
solely represents Purchaser, and does not represent Company or its interests in
connection with the Transaction Documents or the transactions contemplated
thereby. Company will pay all stamp and other taxes and duties levied in
connection with the sale of the Shares, if any.

 

F.     Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement will not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute thereof, and upon so
agreeing, will incorporate such substitute provision in this Agreement.

 

G.     Replacement of Certificates. If any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, Company will issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument but only
upon receipt of evidence reasonably satisfactory to Company of such loss, theft
or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances will
also pay any reasonable third-party costs associated with the issuance of such
replacement certificates.

 

H.     Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents will be governed by
and construed and enforced in accordance with the laws of the State of New York,
without regard to the principles of conflicts of law that would require or
permit the application of the laws of any other jurisdiction. The parties hereby
waive all rights to a trial by jury. If either party will commence an action or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding will be reimbursed by the other
party for its reasonable attorneys' fees and other costs and expenses reasonably
incurred in connection with the investigation, preparation and prosecution of
such action or proceeding.

 

I.     Arbitration. Any dispute, controversy, claim or action of any kind
arising out of or relating to this Agreement, or in any way involving Company
and Purchaser or their respective Affiliates, will be resolved by final and
binding arbitration before a retired judge at JAMS (www.jamsadr.com), or its
successor, in Santa Monica, California, pursuant or its most Streamlined
Arbitration Rules and Procedures and the Final Offer (or Baseball) Arbitration
Option. Any interim or final award may be entered and enforced by any court of
competent jurisdiction. The final award will include the prevailing party's
reasonable arbitration, expert witness and attorney fees, costs and expenses.

15

 

 

J.      Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Purchaser and
Company will be entitled to specific performance under the Transaction
Documents, and injunctive relief to prevent any actual or threatened breach
under the Transaction Documents, to the full extent permitted under federal and
state securities laws.

 

K.     Payment Set Aside. To the extent that Company makes a payment or payments
to Purchaser pursuant to any Transaction Document or Purchaser enforces or
exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to Company, a
trustee, receiver or any other person under any law, including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action, then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied will be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

L.     Headings. The headings herein are for convenience only, do not constitute
a part of this Agreement and will not be deemed to limit or affect any of the
provisions hereof,

 

M.     Time of the Essence. Time is of the essence with respect to all
provisions of this Agreement that specify a time for performance.

 

N.     Survival. The representations and warranties contained herein will
survive the Purchase Closing and the delivery of the Shares until all Preferred
Shares issued to Purchaser or any Affiliate have been converted or redeemed.

 

O.     Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, be normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.

 

P.     Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together will be considered one and the same agreement
and will become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
portable document format, facsimile or electronic transmission, such signature
will create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

Q.     Entire Agreement. This Agreement, including the Exhibits hereto, which
are hereby incorporated herein by reference, contains the entire agreement and
understanding of the parties, and supersedes all prior and contemporaneous
agreements, term sheets, letters, discussions, communications and
understandings, both oral and written, which the parties acknowledge have been
merged into this Agreement. No party, representative, attorney or agent has
relied upon any collateral contract, agreement, assurance, promise,
understanding or representation not expressly set forth hereinabove. The parties
hereby expressly waive all rights and remedies, at law and in equity, directly
or indirectly arising out of or relating to, or which may arise as a result of,
any Person's reliance on any such assurance.

16

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the Effective Date.

 

 

Company:

 

EAST COAST DIVERSIFIED CORPORATION

 

By: _________________________

Name: _______________________

Title: ________________________

 

Purchaser:

 

IRONRIDGE TECHNOLOGY CO.,

a division of IRONRIDGE GLOBAL IV, LTD.

 

By: Peter Cooper

Name: Peter Cooper

Title: Director

 

17

 

 

Exhibit 1

 

Glossary of Defined Terms

 

 

 

 

"Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.

 

"Action" has the meaning set forth in Section III.A.4.

 

"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the Act

 

"Agreement" means this Preferred Stock Purchase Agreement.

 

"Bloomberg'' means Bloomberg Financial Markets, or its successor performing
similar functions.

 

"Certificate of Designations" means the certificate to be filed with the
Secretary of State of the State of Nevada, in the form attached hereto as
Exhibit 2.

 

"Closing" has the meaning set forth in Section II.D.

 

"Closing Price" means, for any security as of any date, the last closing bid
price for such security on the Trading Market, as reported by Bloomberg, or, if
the Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price, then the last bid price of such security prior
to 4:00 p.m. Eastern time, as reported by Bloomberg, or, if the Trading Market
is not the principal securities exchange or trading market for such security,
the last closing bid price of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price is reported
for such security by Bloomberg, the average of the bid prices of any market
makers for such security as reported in the "pink sheets" by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.).. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

 

"Commission" means the U.S. Securities and Exchange Commission.

 

"Common Shares” includes the Shares of Common Stock issuable upon conversion of
the Preferred Shares.

 

"Common Stock'' means the common stock, par value $0.001 per share, of Company
and any replacement or substitute thereof, or any share capital into which such
Common Stock will have been changed or any share capital resulting from a
reclassification of such Common Stock.

 

"Company" has the meaning set forth in the first paragraph of the Agreement

18

 

 

"Disclosure Schedules" means the disclosure schedules of Company delivered
concurrently herewith, attached hereto, and incorporated herein by reference.
The Disclosure Schedules will contain no material non-public information.

 

"DTC" means The Depository Trust Company, or any successor performing
substantially the same function for Company.

 

"DWAC Shares" means all Shares or other shares of Common Stock issued or
issuable to Purchaser or any Affiliate, successor or assign of Purchaser
pursuant to any of the Transaction Documents, all of which will be (a) issued in
electronic form, (b) freely tradable and without restriction on resale, and (c)
timely credited by Company to the specified Deposit/Withdrawal at Custodian
(DWAC) account with DTC under its Fast Automated Securities Transfer (FAST)
Program or any similar program hereafter adopted by DTC performing substantially
the same function, in accordance with irrevocable instructions issued to and
countersigned by the Transfer Agent in the form attached hereto as Exhibit 3.

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission thereunder.

 

"Effective Date" has the meaning set forth in the first paragraph of the
Agreement

 

"GAA” means U.S. generally accepted accounting principles applied on a
consistent basis during the periods involved.

 

"Indebtedness" means (a) any liabilities for borrowed money or amounts owed in
excess of $100,000, other than trade accounts payable incurred in the ordinary
course of business, (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in Company's balance sheet, or the notes thereto, except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $100,000 due under leases required to
be capitalized in accordance with GAAP.

 

"Intellectual Property Rights" has the meaning set forth in Section III.B.10.

 

"Liens" means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

"Material Adverse Effect'' includes any material adverse effect on (a) the
legality, validity or enforceability of any Transaction Document, or (b) the
results of operations, assets, business, prospects or financial condition of
Company and the Subsidiaries, taken as a whole, which is not disclosed in the
Public Reports prior to the Effective Date, or (c) a Company's ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document.

 

"Material Permits" has the meaning set forth in Section III.B.8.

 

"Notes" means the promissory notes from Purchaser, in the form attached as
Exhibit 7.

19

 

 

"Officer's Closing Certificate" means a certificate executed by an authorized
officer of Company, in the form attached as Exhibit 5.

 

"Opinion" means an opinion from Company's independent legal counsel, in the form
attached as Exhibit 4.

 

"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government, or an agency or subdivision thereof, or other entity
of any kind.

 

"Preferred Shares" means shares of Series B Preferred Stock, par value $0.001
per share, of Company provided for in the Certificate of Designations, to be
issued to Purchaser pursuant to this Agreement

 

"Prospectus" means the final prospectus filed for the Registration Statement.

 

"Prospectus Supplement'' means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Purchaser at the Closing.

 

"Public Reports" includes all reports required to be filed by Company under the
Act or the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the Effective Date and thereafter.

 

"Purchase Amount" has the meaning set forth in Section II.A.l.

 

"Purchaser" has the meaning set forth in the first paragraph of the Agreement.
"Registration Statement'' means a valid, current and effective shelf
Registration Statement on Form S-3 or Form S-1, including without limitation
File No. 333-165849 originally filed by Company with the Commission on April 1,
2010, registering for sale the Shares, and except where the context otherwise
requires, means the Registration Statement, including the prospectus therein,
amendments and supplements to such Registration Statement or prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement, and any information contained or incorporated. by
reference in a prospectus filed with the Commission in connection with the
Registration Statement, to the extent such information is deemed under the Act
to be part of any registration statement.

 

"Secretary's Certificate" means a certificate, the form of which is attached as
Exhibit 6, signed by the secretary of Company.

 

"Shares" include the Preferred Shares and the Common Shares.

 

 

"Short Sale" means a "short sale" as defined in Rule 200 of Regulation SHO of
the Exchange Act.

 

"Subsidiary"' means any Person Company owns or controls, or in which Company,
directly or indirectly, owns a majority of the capital stock or similar interest
that would be disclosable pursuant to Regulation S-K. Item 601(b)(21).

20

 

 

"Trading Day'' means any day on which the Common Stock is traded on the Trading
Market; provided that it will not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.

 

"Trading Market" means the OTC Markets, NASDAQ Stock Market, NYSE Amex, or the
New York Stock Exchange, whichever is at the time the principal trading exchange
or market for the Common Stock.

 

"Transaction Documents" means this Agreement, the other agreements, certificates
and documents referenced herein or the form of which is attached hereto, and the
exhibits, schedules and appendices hereto and thereto.

 

"Transfer Agent'' means ClearTrust, LLC, or any successor transfer agent for the
Common Stock.

 

 

21

 

 

Exhibit 2

 

Form of Certificate of Designations

EAST COAST DIVERSIFIED CORPORATION CERTIFICATE OF DESIGNATIONS OF PREFERENCES,

RIGHTS AND LIMITATIONS OF

SERIES B PREFERRED STOCK

 

 

The undersigned, __________and __________, hereby certify that:

 

1.      They are the __________ and,_________ respectively, of East Coast
Diversified Corporation, a Nevada corporation (the "Corporation").

 

2.       The Corporation is authorized to issue 50,000,000 shares of preferred
stock, of which 1,000,000 shares have been previously designated as Series A
Preferred Stock, 22,000,000 .of which are currently issued and outstanding.

 

3.      The following resolutions were duly adopted by the Board of Directors:

 

WHEREAS, the Certificate of Incorporation of the Corporation provides for a
class of :its authorized stock known as preferred stock, comprised of 50,000,000
shares, $0.001 par value per share (the "Preferred Stock”), issuable from time
to time in one or more series;

 

WHEREAS, the Board of Directors of the Corporation is authorized to fix due
dividend rights, dividend rate, voting rights, conversion rights, rights and
terms of redemption and liquidation preferences of any wholly unissued series of
Preferred Stock and the number of shares constituting any Series and the
designation thereof, of any of them;

 

WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant
to its authority as aforesaid and as set forth in this Certificate of
Designations of Preferences, Rights and Limitations of Series B Preferred Stock,
to designate the rights, preferences, restrictions and other matters relating to
the Series B Preferred Stock, which will consist of up to 3,000 shares of the
Preferred Stock which the Corporation has the authority to issue, as follows:

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of Preferred Stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of Preferred
Stock as follows:

 

I.      Terms of Preferred Stock.

 

A.      Designation. Amount and Par Value. The series of Preferred Stock will be
designated as the Corporation's Series B Preferred Stock (the "Series B
Preferred Stock”) and the number of shares so designated will be 3,000, which
will not be subject to increase without any consent of the holders of the Series
B Preferred Stock (each a "Holder" and collectively, the "Holders”) that may be
required by applicable law. Each share of Series 8 Preferred Stock will have a
par value of $0.601 per share.

22

 

 

B.     Ranking and Voting.

 

1.     Ranking. The Series B Preferred Stock will, with respect to dividend
rights and rights upon liquidation, winding-up or dissolution, rank: (a) senior
with respect to dividends and right of liquidation with the Corporation's common
stock, par value $0.601 per share ("Common Stock”); (b) junior in right of
dividends and liquidation with respect to the Series A Preferred Stock; and (c)
junior to all existing and future indebtedness of the Corporation.

 

2.     Voting. Without the prior written consent of a majority ·of Holders, the
Company may not issue any Series A Preferred Stock, or Preferred Stock that is
not junior to the Series B Preferred Stock in right of dividends and
liquidation. Except as required by applicable law or as set forth herein, the
holders of shares of Series B Preferred Stock will have no right to vote on any
matters, questions or proceedings of this Corporation including, without
limitation, the election of directors.

 

C.     Dividends .and Other Distributions. Commencing on the date of the
issuance of any such shares of Series B Preferred Stock (each respectively an
"Issuance Date"), Holders of Series B Preferred Stock will be entitled to
receive quarterly dividends on each outstanding share of Series B Preferred
Stock ("Dividends"), at a rate (the "Dividend Rate”) equal to 7.50% per annum
from the Issuance Date, subject to adjustment as provided herein. Accrued
Dividends will be payable on the last business day of each calendar quarter, and
upon redemption of the Series B Preferred Stock in accordance with Section I.F.

 

1.     Any calculation of the amount of such Dividends payable pursuant to the
provisions of this Section I.C. will be made based on a 365-day year and on the
number of days actually elapsed during the applicable calendar quarter,
compounded annually.

 

2.     Dividends are payable at the Corporation's election, (a) in cash, or (b)
in free trading shares of Common Stock registered pursuant to a current and
effective registration statement on file with the U.S. Securities & Exchange
Commission, valued at 85.0% of the following: the VWAP of the Common Stock for
the Equity Conditions Measuring Period not to exceed the Closing Price on any
Trading Day during the Equity Conditions Measuring Period.

 

3.     Credit Risk Adjustment. Notwithstanding the foregoing, the Dividend Rate
shall adjust upward by an amount equal to the Credit Spread Adjustment for each
amount equal to the Adjustment Factor, if any, or any portion thereof that the
Measuring Metric falls below the Triggering Level; provided, however, that in no
event shall the Dividend Rate exceed the Maximum Rate.

 

4.      So ·long as any shares of Series B Preferred Stock are outstanding, no
dividends or other distributions will be paid, declared or set apart with
respect to any Common Stock. The Common Stock will not be redeemed while the
Series B Preferred Stock is outstanding.

 

D.     Protective Provision. So long as any shares of Series B Preferred Stock
are outstanding, the Corporation will not, without the affirmative approval of
the Holders of a majority of the shares of the Series B Preferred Stock then
outstanding (voting as a class), (i) alter or change adversely the powers,
preferences or rights given to the Series B Preferred Stock or alter or amend
this Certificate of Designations, (ii) authorize or create any class of stock
ranking as to distribution of dividends senior to the Series B Preferred Stock,
(iii) amend its certificate of incorporation or other charter documents in
breach of any of the provisions hereof, (iv) increase the authorized number of
shares of Series B Preferred Stock, (v) liquidate, dissolve or wind-up the
business and affairs of the Corporation, or effect any Deemed Liquidation Event
{as defined below), or (vi) enter into any agreement with respect to the
foregoing.

23

 

 

1.     A "Deemed Liquidation Event" will mean: (a) a merger or consolidation in
which the Corporation is a constituent party or a subsidiary of the Corporation
is a constituent party and the Corporation issues shares of its capital stock
pursuant to such merger or consolidation, except any such merger or
consolidation involving the Corporation or a subsidiary in which the shares of
capital stock of the Corporation outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
shares of capital stock that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the capital stock of the
surviving or resulting corporation or if the surviving or resulting corporation
is a wholly owned subsidiary of another corporation immediately following such
merger or consolidation, the parent corporation of such surviving or resulting
corporation; or (b) the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Corporation or any subsidiary of the Corporation of all or substantially all the
assets of the Corporation and its subsidiaries taken as a whole, or the sale or
disposition (whether by merger or otherwise) of one or more subsidiaries of the
Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, ·exclusive license or other disposition
is to a wholly owned subsidiary of the Corporation.

 

2.     The Corporation will not have the power to effect a Deemed Liquidation
Event referred to in Section I.D.1 unless the agreement or plan of merger or
consolidation for such transaction provides that the consideration payable to
the stockholders of the Corporation will be allocated among the holders of
capital stock of the Corporation in accordance with Section I.E.

 

E.     Liquidation.

 

1.     Upon any liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary, after payment or provision for payment of
debts and other liabilities of the Corporation, pari passu with any distribution
or payment made to the holders of Common Stock by reason of their ownership
thereof, the Holders of Series B Preferred Stock will be entitled to be paid out
of the assets of the Corporation available for distribution to its stockholders
an amount with respect to each share of Series B Preferred Stock equal to
$1,000.00, plus any accrued but unpaid Dividends thereon (collectively, the
"Series B Liquidation Value"). If, upon any liquidation, dissolution or winding
up of the Corporation, whether voluntary or .involuntary, the amounts payable
with respect to the shares of Series B Preferred Stock are not [paid in full,
the holders of shares of Series B Preferred Stock will share equally and ratably
with the holders of shares of Common Stock in any distribution of assets of the
Corporation in proportion to the liquidation preference and an amount equal to
all accumulated and unpaid Dividends, if any, to which each such holder is
entitled

 

2.     If, upon any liquidation, dissolution or winding up of the Corporation,
the assets of the Corporation will be insufficient to make payment in full to
all Holders, then such assets will be distributed among the Holders at the time
outstanding, ratably in proportion to the full amounts to which they would
otherwise be respectively entitled.

24

 

 

 

F.     Redemption.

 

1.     Corporation's Redemption Option. Upon or after the tenth anniversary of
the Issuance Date, the Corporation will have the right, at the Corporation's
option, to redeem all or a portion of the shares of Series B Preferred Stock, at
a price per share equal to 100% of the Series B Liquidation Value (the
"Corporation Redemption Price").

 

2.     Early Redemption. Prior to redemption pursuant to Section I.F.1 hereof,
the Corporation will have the right, at the Corporation's option, to redeem will
or a portion of the shares of Series 8 Preferred Stock at any time or times
after the Issuance Date of such Series B Preferred Stock, at a price per share
(the "Early Redemption Price”) equal to the sum of the following: (a) the
Corporation Redemption Price, plus (b) the total cumulative amount of Dividends
that otherwise would have been payable through the tenth anniversary of the
Issuance Date (excluding any accrued but unpaid Dividends), less (c) any
Dividends that have been paid.

 

3.     Mandatory Redemption. If the Corporation determines to liquidate,
dissolve or wind-up its business and affairs, or effect any Deemed Liquidation
Event, the Corporation will redeem the Series B Preferred Stock at the
applicable Early Redemption Price set forth in Section I.F.2.

 

4.     Mechanics of Redemption. If the Corporation elects to redeem any of the
Holders' Series B Preferred Stock then outstanding, it will deliver written
notice thereof via facsimile and overnight courier ("Notice of Redemption at
Option of Corporation") to each Holder, which Notice of Redemption at Option of
Corporation will indicate (a) the number of shares of Series B Preferred Stock
that the Corporation is electing to redeem and (b) the applicable Early
Redemption Price or Corporation Redemption Price.

 

5.     Payment of Redemption Price. Upon receipt by any Holder of a Notice of
Redemption at Option of Corporation, such Holder will promptly submit to the
Corporation such Holder's Series 8 Preferred Stock certificates. Upon receipt of
such Holder's Series B Preferred Stock certificates, the Corporation will pay
the Corporation Redemption Price or Early Redemption Price, as applicable, to
such Holder in cash.

 

G.     Conversion.

 

1.      Mechanics of Conversion.

 

a.     Subject to the terms and conditions hereof, one or more of the Series B
Preferred Stock may be converted, in part or in whole, into shares of Common
Stock, at any time or times after the Issuance Date, at the option of Holder or
the Corporation, by [i) if at the option of Holder, delivery of a written notice
to the Corporation (the "Holder Conversion Notice"), of the Holder's election to
convert the Series 8 Preferred Stock, or (ii) if at the option of the
Corporation, if the Equity Conditions are met, delivery of a written notice to
Holder (the "Corporation Conversion Notice" and, with the Holder Conversion
Notice, each a "Conversion Notice"), of the Corporation's election to convert
the Series B Preferred Stock. On the same Trading Day on which the Corporation
has received the Holder Conversion Notice or issued the Corporation Conversion
Notice (as the case may be) by 11:59 a.m. Eastern time, or the following Trading
Day if received after such time or on a non-Trading Day, the Corporation shall
transmit by facsimile or electronic mail an acknowledgment of confirmation of
receipt of the Holder Conversion Notice or issuance of the Corporation
Conversion Notice to the Holder and the Corporation's transfer agent (the
"Transfer Agent'') and shall authorize the credit by the Transfer Agent of such
aggregate number of Conversion Shares to which the Holder is entitled pursuant
to such Conversion Notice to Holder's or its designee's balance account with The
Depository Trust Corporation (DTC) Fast Automated Securities Transfer (FAST)
Program, through its Deposit/Withdrawal at Custodian (DWAC) system, time being
of the essence.

25

 

 

b.      No fractional shares of Common Stock are to be issued upon conversion of
Series B Preferred Stock, but rather the Corporation shall issue to Holder scrip
or warrants in registered form (certificated or uncertificated) which -shall
entitle Holder to receive a full share upon the surrender of such scrip or
warrants aggregating a full share.

 

c.      The Holder shall not be required to deliver the original certificates
for the Series B Preferred Stock in order to effect a conversion hereunder.

 

d.     The Corporation shall pay any and all taxes which may be payable with
respect to the issuance and delivery of Conversion Shares to Holder.

 

2.     Holder Conversion. In the event of a conversion of any Series B Preferred
Stock pursuant to an Holder Conversion Notice, the Corporation shall issue to
the Holder of such Series B Preferred Stock a number of Conversion Shares equal
to (a) the Early Redemption Price multiplied by (b) the number of such Series B
Preferred Stock subject to the Holder Conversion Notice divided by (c) the
Conversion Price with respect to such Series B Preferred Stock.

 

3.      Corporation Conversion. In the event that the Closing Price of the
Common Stock exceeds 300% of the Conversion Price with respect to a Series B
Preferred Stock for any 20 consecutive Trading Days, upon a conversion of any
Series 8 Preferred Stock pursuant to a Corporation Conversion Notice, the
Corporation shall issue to the Holder of such Series B Preferred Stock a number
of Conversion Shares equal to (a) the Early Redemption Price multiplied by (b)
the number of such Series B Preferred Stock subject to the Corporation
Conversion Notice divided by (c) the Conversion Price with respect to such
Series B Preferred Stock.

 

4.    Stock Split. If the Corporation at any time on or after the Issuance Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Conversion Price in effect immediately prior to such
subdivision will be proportionately reduced and the number of Conversion Shares
will be proportionately increased. If the Corporation at any time on or after
such Issuance Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased and the number of Conversion
Shares will be proportionately decreased. Any adjustment under this Section 4.c
shall become effective at the dose of business on the date the subdivision or
combination becomes effective.

 

5.     Rights. In addition to any adjustments pursuant to Section I.G.4, if at
any time the Corporation grants, issues or sells any options, convertible
securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of shares of Common Stock (the
"Purchase Rights"), then Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which Holder
could have acquired if Holder had held the number of shares of Common Stock
acquirable upon conversion of all Preferred Stock held by Holder immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights.

26

 

 

 

6.     Definitions. For purposes of this Section I.G, the following terms shall
have the following meanings:

 

a.     "Adjustment Factor" means $0.0010 per share of Common Stock.

 

b.     "Conversion Price" means a price per share of Common Stock equal to
$0.010 per share of Common Stock, subject to adjustment as otherwise provided
herein.

 

c.     "Conversion Shares" means shares of Common Stock issuable upon conversion
of Series B Preferred Stock.

 

d.     "Closing Price" means, for any security as of any date, the last closing
bid price for such security on the Trading Market, as reported by Bloomberg, or,
if the Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price, then the last bid price of such security prior
to 4:00 p.m., Eastern time, as reported by Bloomberg, or, if the Trading Market
is not the principal securities exchange or trading market for such security,
the last dosing bid price of such security on the principal securities exchange
or trading market where such security is listed or traded as reported. by
Bloomberg, or if the foregoing do not apply, the last dosing bid price of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price is reported
for such security by Bloomberg, the average of the bid prices of any market
makers for such security as reported in the "pink sheets" by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.).

 

e.      "Credit Spread Adjustment” means 98.2350 basis points.

 

f.     "Equity Conditions" means (i) on each day during the period beginning 30
Trading Days prior to the applicable date of determination and ending 30
·Trading Days after the applicable date of determination (the "Equity Conditions
Measuring Period"), the Common Stock is designated for quotation on the Trading
Market and shall not have been suspended from trading on such exchange or market
nor shall delisting or suspension by such exchange or market been threatened or
pending either (A) in writing by such exchange or market or (B) by falling below
the then effective minimum listing maintenance requirements of such exchange or
market; (ii) during the Equity Conditions Measuring Period, the Corporation
shall have delivered Conversion Shares upon all conversions or redemptions of
the Series B Preferred Stock in accordance with their terms to the Holder on a
timely basis; (iii) the Corporation shall have no knowledge of any fact that
would cause all of the following (1) the registration statement not to be
effective and available for the issuance of the Conversion Shares; (2) Section
3(a)(9) under the Securities Act of 1933, as amended, not to be available for
the issuance of the Conversion Shares and (3) Securities Act Rule 144 not to be
available for the resale of all the Conversion Shares underlying the Series B
Preferred Stock; (iv) a minimum of $800,000 in aggregate trading volume has
traded on the Trading Market during the 20 Trading Dates prior to the date of
determination; and (v) the Corporation otherwise shall have been in compliance
with and shall not have breached any provision, covenant, representation or
warranty of any Transaction Document.

27

 

 

g.      "Maximum Rate" means 11.5% per annum.

 

h.      "Measuring Metric" means the Closing Price of the Common Stock on any
Trading Day following the Issuance Date of the Series B Preferred Stock

 

i.     "Trading Day" means any day on which the Common Stock is traded on the
Trading Market; provided that it shall not include any day on which the Common
Stock is (i) scheduled to trade for less than 5 hours, or (ii) suspended from
trading.

 

j.     "Trading Market'' means the OTC Markets, NASDAQ Stock Market, NYSE Amex,
or New York Stock Exchange, whichever is at the time the principal trading
exchange or market for the Common Stock.

 

k.      "Triggering Level" means $0.0050 per share of Common Stock.

 

I.     "VWAP" means, for any Trading Day, the volume-weighted average price,
calculated by dividing the aggregate value of Common Stock traded on the Trading
Market during regular hours (price per share multiplied by number of shares
traded) by the total volume (number of shares) of Common Stock traded on the
Trading Market for such Trading Day..

 

7.     Conversion Limitation. Notwithstanding any other provision, at no time
may the Corporation or Holder deliver a Conversion Notice if the number of
Conversion Shares to be received pursuant to such Conversion Notice, aggregated
with all other shares of Common Stock then beneficially (or deemed beneficially)
owned by Holder, would result in Holder owning, on time date of delivery of the
Conversion Notice, more than 9.99% of all Common Stock outstanding as determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. No Corporation Conversion Notice may be
issued with respect to more than 100 Preferred Shares with respect to any Equity
Conditions Measuring Period.

 

H.      Register. The Corporation will keep at its principle office, or at the
offices of the transfer agent, a register of the Series B Preferred Stock. Upon
the surrender of any certificate representing Series B Preferred Stock at such
place, the Corporation, at the request of the record Holder of such certificate,
will execute and deliver (at the Corporation's expense] a new certificate or
certificates in exchange therefor representing in the aggregate the number of
shares represented by the surrendered certificate. Each such new certificate
will be registered in such name and will represent such number of shares as is
requested by the Holder of the surrendered certificate and will be substantially
identical in form to the surrendered certificate.

 

II.     Miscellaneous.

 

A.     Notices. Any and all notices to the Corporation will be addressed to the
Corporation's Chief Executive Officer at the Corporation's principal place of
business on file with the Secretary of State of the State of Nevada. Any and all
notices or other communications or deliveries to be provided by the Corporation
to any Holder hereunder will be in writing and delivered personally, by
facsimile, sent by a nationally recognized overnight courier service addressed
to each Holder at the facsimile telephone number or address of such Holder
appearing on the books of the Corporation, or if no such facsimile telephone
number or address appears, at the principal place of business of the Holder. Any
notice or other communication or deliveries hereunder will be deemed given and
effective on the earliest of (1) the date of transmission if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section IIA prior to 5:30 p.m. Eastern time, (2) the date
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this section later than
5:30 p.m. but prior to 11:59 p.m. Eastern time on such date, (3) the second
business day following the date of mailing, if sent by nationally recognized
overnight courier service, or (4) upon actual receipt by the party to whom such
notice is required to be given.

28

 

 

B.     Lost or Mutilated Preferred Stock Certificate. Upon receipt of evidence
reasonably satisfactory to the Corporation (an affidavit of the registered
Holder will be satisfactory) of the ownership and the loss, theft, destruction
or mutilation of any certificate evidencing shares of Series B Preferred Stock,
and in the case of any such loss, theft or destruction upon receipt of indemnity
reasonably satisfactory to the Corporation (provided that if the Holder is a
financial institution or other institutional investor its own agreement will be
satisfactory) or in the case of any such mutilation upon surrender of such
certificate, the Corporation will, at its convenience, execute and deliver in
lieu of such certificate a new certificate of like kind representing the number
of shares of such class represented by such lost, stolen, destroyed or mutilated
certificate and dated the date of such lost, stolen, destroyed or mutilated
certificate.

 

C.     Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designations and will not be deemed to
limit or affect any of the provisions hereof.

 

RESOLVED, FURTHER, that the chairman, chief executive officer, chief financial
officer, president or any vice-president, and the secretary or any assistant
secretary, of the Corporation be and they hereby are authorized and directed to
prepare and file a Designation of Preferences, Rights and Limitations of Series
B .Preferred Stock in accordance with the foregoing resolution and the
provisions of Nevada law.

 

 

IN WITNESS WHEREOF, the undersigned have executed this Certificate this _____
day of April 2012.

 

 

 

Signed: ____________________

Name: _____________________

Title: ______________________

 

 

 

Signed: ____________________

Name: _____________________

Title: ______________________

 

29

 

 



Exhibit 3

 

Form of Transfer Agent Instructions

 

[Letterhead of East Coast Diversified Corporation]

 

April 20, 2012

 

ClearTrust, LLC

16540 Pointe Village Drive

Suite 201

Lutz, FL 33558

 

Re: East Coast Diversified Corporation

 

Ladies and Gentlemen:

 

In accordance with the Preferred Stock Purchase Agreement (“Agreement"), dated
April 20, 2012, by and between East Coast Diversified Corporation, a Nevada
corporation ('”Company''), and Ironridge Technology Co., a division of Ironridge
Global IV, Ltd., a British Virgin Islands business company ("Purchaser"),
pursuant to which Company may issue and deliver shares ("Shares") of Company's
common stock, par value $0.001 per share ("Common Stock”) upon conversion of
shares of Series B Preferred Stock, this will serve as our irrevocable
authorization and direction to you (provided that you are the transfer agent of
Company at such time), in the event the Company or the Purchaser issues a
Conversion Notice to issue the Shares. Capitalized terms used herein without
definition will have the respective meanings ascribed to them in the Agreement.

 

Upon your receipt of a copy of the Notice executed by the Company, you will use
your best efforts to, within one (1) Trading Day following the date of receipt
of the Conversion Notice, {a) issue and surrender to a common carrier for
overnight delivery to the address as specified in the notice of exercise a
certificate, registered in the name of the Purchaser or its designee, for the
number of Shares to which the Purchaser is entitled upon conversion of as set
forth ·in the notice, or (b) provided you are participating in The Depository
Trust Company (DTC) Fast Automated Securities Transfer (FAST) Program, upon the
request of the Purchaser, credit such aggregate number of Shares to which the
Purchaser is entitled to the Purchaser's or its designee's balance account with
DTC through its Deposit Withdrawal At Custodian (DWAC) system provided the
Purchaser causes its bank or broker to initiate the DWAC transaction.

 

Company hereby confirms that the Shares should not be subject to any
stop-transfer restrictions and will otherwise be freely transferable on the
books and records of Company. If the Shares are certificated, die certificates
will not bear any legend restricting transfer of the shares represented thereby.

 

Company hereby confirms that no instructions other than as contemplated herein
will be given to you by Company with respect to the Shares. Company hereby
agrees that it will not replace you as Company's transfer agent, until such time
as Company provides written notice to you and Purchaser that a suitable
replacement has agreed to serve as transfer agent and to be bound by the terms
and conditions of this Letter agreement regarding Irrevocable Transfer Agent
Instructions (this "Agreement").

30

 

 

 

Company and you hereby acknowledge and confirm that complying with the terms of
this Agreement does not and will not prohibit you from satisfying any and all
fiduciary responsibilities and duties you may owe to Company.

 

Company must keep its bill current with you - if Company is not current and is
on suspension, the Purchaser will have the right to pay Company's outstanding
bill, in order for you to act upon this Agreement. If the outstanding bill is
not paid by Company or the Purchaser, you have no further obligation under this
Agreement

 

The above instructions cannot be revoked, cancelled or modified without prior
written approval of Purchaser.

 

IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Transfer Agent Instructions to be duly executed and delivered as of the date
first written above.

 

EAST COAST DIVERSIFIED CORPORATION

 

 

By: ___________________________

Name:. ________________________

Title: __________________________

 

 

 

 

31

 

 

Exhibit 4

 

Form of Legal Opinion

 

 

We are counsel to East Coast Diversified Corporation, a Nevada corporation
(“Company”), in connection with the sale and issuance of shares ("Preferred
Shares") of Company's Series B Preferred Stock, par value $0.001 per share
("Preferred Stock''), convertible into shares ("Common Shares") of Company's
common stock, par value $0.001 per share (“Common Stock'') to lronridge
Technology Co., a division of Ironridge Global IV, Ltd., a British Virgin
Islands business company ("Purchaser"), (the Preferred Shares and Common Shares,
collectively, (“shares”) pursuant to the terms of the Preferred Stock Purchase
Agreement dated as of April 20, 2012 ("Agreement", and collectively with all
documents and agreements related to or arising from the Agreement, the
'Transaction Documents"), by and between Company and Purchaser. Capitalized
terms not otherwise defined herein have the meanings set forth in the
Transaction Documents.

 

We are of the opinion that, as of the date hereof:

 

1.     Company is a corporation validly existing and in good standing under the
laws of the State of Nevada.

 

2.      The Shares are duly authorized and, when issued in accordance with the
terms and conditions of the Agreement will be, legally and validly issued, fully
paid and non-assessable. The issuance of the Shares will not be subject to any
statutory or, to our knowledge, contractual preemptive rights of any stockholder
of Company.

 

3.      Company has the corporate power and authority to (a) execute, deliver
and perform all of its obligations under the Agreement and the Transaction
Documents, and (b) issue, sell and deliver the Shares.

 

4.     The execution, delivery and performance of the Agreement and the
Transaction Documents have been duty authorized by all necessary corporate
action on the part mf Company, and have been duly executed and delivered by
Company.

 

5.      Upon execution and delivery of the Agreement, the Agreement will
constitute the legal, valid and binding obligation of Company, enforceable
against Company in accordance with its terms.

 

6.      The execution and delivery of the Transaction Documents by Company does
not and Company's performance of its obligations thereunder will not (a) violate
the Second Amended and Restated Certificate of Incorporation or the Amended and
Restated By-Laws of Company, as in effect on the date hereof. (b) violate in any
material respect by federal or state law, rule or regulation, or judgment, order
or decree of any state or federal court or governmental or administrative
authority, in each case that, to our knowledge, is applicable to Company or its
properties or assets and which could have a material adverse effect on Company's
business, properties, assets, financial condition or results of operations or
prevent the performance by Company of any material obligation under the
Agreement, or (c) to our knowledge, require the authorization, consent, approval
of or other action of, notice to or filing or qualification with, any state or
federal governmental authority, except (i) as have been, or will be prior to the
Closing, duly obtained or made, or (U) to the extent failure to be so obtained
or made would not have a material adverse effect on Company or its ability to
consummate the transactions contemplated under the Agreement.

32

 

 

 

7.     To our knowledge, there is no claim, action, suit, proceeding,
arbitration, investigation or inquiry, pending or threatened, before any court
or governmental or administrative body or agency, or any private arbitration
tribunal, against Company that challenges the validity or enforceability of, or
seeks to enjoin the performance of, the Agreement.

 

8.     Company is not, and immediately after the consummation of the
transactions contemplated by the Agreement \viii not be, an investment company
within the meaning of Investment Company Act of 1940, as amended.

 

[9.     he Registration Statement filed with the Commission, which registers the
sale of the Shares to Purchaser is current and effective as of the date hereof.

 

In addition to the opinions above, nothing has come to our attention that has
caused us to believe that the Registration Statement, as of its effective date,
or the Prospectus Supplement, as of its date or the date of its letter (in each
case, except as to the financial statements, schedules, notes, other financial
and accounting data, and statistical data, included therein or derived
therefrom, as to which we express no opinion or belief), contained any untrue
statement of material fact, or failed to state a material fact necessary in
order to make the facts stated therein in light of the circumstances in which
they were made, not misleading.]

 

 

 

33

 

 

Exhibit 5

 

Form of Officer's Closing Certificate

 

 

 

EAST COAST DIVERSIFIED CORPORATION

 

April 20, 2012

 

The undersigned hereby certifies that:

 

The undersigned is the duly appointed [_________] of East Coast Diversified
Corporation, a Nevada corporation ("Company").

 

This Officer's Closing Certificate ("Certificate") is being delivered to
Ironridge Technology Co., a division of lronridge Global IV, Ltd., a British
Virgin Islands business company ("Purchaser"), by Company, to fulfill the
requirement under the Preferred Stock Purchase Agreement dated as of April 20,
2012, between Purchaser and Company ("Agreement"). Terms used and n0t defined in
this Certificate have the meanings set forth in the Agreement.

 

The representations and warranties of Company set forth in the Agreement are
true and correct in all material respects as if made on the above date (except
for any representations and warranties that are expressly made as of a
particular date in which case such representations any warranties will be true
and correct as of such particular date), and no default has occurred under the
Agreement, or any other agreement with Purchaser or any Affiliate of Purchaser.

 

Company is not and will not be as a result of the applicable Closing, in default
of the Agreement, any other agreement with Purchaser or any Affiliate of
Purchaser.

 

All of the conditions to the Closing required to be satisfied by Company prior
to such Closing have been satisfied in their entirety.

 

IN WITNESS WHEREOF, the undersigned has executed this Officer's Closing
Certificate as of the date set forth above.

 

 

Signed: ____________________

Name: _____________________

Title: ______________________

34

 

 

 

Exhibit 6

 

Form of Secretary's Certificate

 

 

 

April 20, 2012

 

The undersigned hereby certifies that:

 

The undersigned is the duly appointed Secretary of East Coast Diversified
Corporation, a Nevada corporation (the "Company'').

 

This Secretary's Certificate (“Certificate”) is being delivered to lronridge
Technology Co., a division of Ironridge Global IV, Ltd., a British Virgin
Islands business company ("Purchaser"), by Company, to fulfill the requirement
under the Preferred Stock Purchase Agreement, dated as of April 20, 2012,
between Purchaser and Company ("Agreement''). Terms used and not defined in this
Certificate have the meanings set forth in the Agreement

 

Attached hereto as Exhibit "A" is a true, correct and complete copy of the
Certificate of Incorporation of Company, as in effect on the Effective Date.

 

Attached hereto as Exhibit "B" is a true, correct and complete copy of the
Bylaws of Company, as in effect on the Effective Date.

 

Attached hereto as Exhibit “C”' is a true, correct and complete copy of the
resolutions of the Board of Directors of Company authorizing the Agreement, the
Transaction Documents, and the transactions contemplated thereby. Such
resolutions have not been amended or rescinded and remain in full force and
effect as of the date hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this Secretary's Certificate as
of the date set forth above.

 

 

Signed: ____________________

Name: _____________________

Title: ______________________

 

 

35

 

 

Exhibit 7

 

Form of Notes

 

 

 

 

PROMISSORY NOTE

 

 

$99,999.90 Date: April 20, 2012    

 

FOR VALUE RECEIVED, lronridge Technology ·Co., a division of lronridge Global
IV, Ltd., a British Virgin Islands business company (“Borrower"), promises to
pay to the order of East Coast Diversified Corporation, a Nevada corporation
(“Lender"), the principal sum of $99,999.90, together with interest thereon, as
follows:

 

1.     Agreement. This Promissory Note {this "Note"), is issued by Borrower as
partial consideration for the issuance by Lender of 100 shares of Series B
Preferred Stock Preferred Shares") of Lender pursuant to that certain Stock
Purchase Agreement ("Agreement") of even date herewith.

 

2.     Interest. The principal balance outstanding from time to time under this
Promissory Note (this "Note”),will bear interest from and after the date hereof
at the rate of 1.0% per annum. Interest will be calculated on a simple interest
basis and the number of days elapsed during the period for which interest is
being calculated. Payments of interest will be due on each annual anniversary of
the date of this Note; provided that Borrower will not be in Default hereunder
for failure to make any annual interest payment when due (other than on the
Maturity Date) and the amount of interest not paid when due will be added to the
principal balance of this Note and such amount will thereafter accrue interest
at the rate set forth above.

 

3.     Payments. If not sooner paid, the entire unpaid principal balance,.
interest thereon and any other charges due and payable under this Note will be
due and payable [one, through 14., respectively, months from the date of this
Note ("Maturity Date"); provided, however, that, notwithstanding the foregoing
or any other provision, no payments on this Note will be due or payable so long
as any of the following (each, a "Tolling Event”) exists:

 

a.     Both (i) a registration statement filed by Lender with the Securities and
Exchange Commission, covering all shares of Common Stock potentially issuable
upon conversion of the Preferred Shares, is not current and effective; and (ii)
all shares of Common Sto.ck potentially issuable upon conversion of the
Preferred Shares are not eligible for unrestricted resale pursuant to Rule 144
promulgated under the Securities Act of 1933, as amended;

 

b.     Either (i) Company does not have at least two billion shares of Common
Stock authorized; or (ii) sufficient shares of Common Stock are not available
for conversion of the Preferred Shares;

 

c.     Either (i) Company is not a Depository Trust Company (DTC) authorized
deposit/withdrawal at custodian (DWAC), fast automated securities transfer
program (FAST) and Direct Registration System (DRS) participant, or (ii) all
shares of Common Stock potentially Issuable upon conversion of the Preferred
Shares cannot or will not for any reason be issued to Borrower in electronic
form;

36

 

 

 

d.     All prior shares of Lender have not been timely delivered, or an uncured
breach or event of default exists under the Agreement or any other agreement
entered into with Borrower or any affiliate of Borrower; or

 

e.     At least $800,000.00 in aggregate trading volume has not traded on the
principal trading exchange or market for the Common Stock since the date of cash
payment in full by Borrower, including payment in full of any promissory note,
for the prior portion of 100 Preferred Shares from Lender.

 

Upon the termination or cure of any Tolling Event, Borrower's obligation to pay
amounts outstanding on this Note will immediately be reinstated. Borrower will
have the right to prepay all or any part of the principal balance of this Note
at any time without penalty or premium. All payments on this Note will be first
applied to interest, then to reduce the outstanding principal balance hereof.

 

4.     Full Recourse Note. This is a full recourse promissory note. Accordingly,
notwithstanding that Borrower's obligations under this Note are secured by the
Collateral, in the event of a Default hereunder, Lender will have full recourse
to all the other assets of Borrower. Moreover, Lender will not be required to
proceed against or exhaust any Collateral, or to pursue any Collateral in any
particular order, before Lender pursues any other remedies against Borrower or
against any of Borrower's assets.

 

5.     Security.

 

a.      Pledge. As security for the due and prompt payment and performance of
all payment obligations under this Note and any modifications, replacements and
extensions hereof (collectively, "Secured Obligations"), Borrower hereby pledges
and grants a security interest to Lender in all of Borrower's right, title, and
interest in and to all of the following, now owned or hereafter acquired or
arising, with the value of securities securing the Note on the date of issuance
to be at least equal to the amount of the Note (together, the "Collateral"):

 

i.     All Preferred Shares legally .or beneficially owned by Borrower or any
affiliate of Borrower;

 

ii.      Freely tradable shares of common stock, shares of preferred stock,
bonds, notes and/or debentures (collectively with the Preferred Shares, the
“Pledged Securities"), which Pledged Securities will have a fair market value on
the date hereof, based upon the trading price of such securities on any of the
OTC Markets, NASDAQ Stock Market, NYSE Amex, New York Stock Exchange or other
recognized stock exchange, at least equal to the principal amount of this Note;
and

 

iii.     All rights of Borrower with respect to or arising out of the Pledged
Securities and all equity and debt securities and other property distributed or
distributable with respect thereto as a result of merger, consolidation,
dissolution, reorganization, recapitalization, stock split, stock dividend,
reclassification, exchange, redemption, or other change in capital structure.



37

 

 

 

b.     Replacement Securities. So long as any Secured Obligations remain
outstanding, in the event that Borrower sells or disposes of any Pledged
Securities, Borrower will promptly provide replacement securities of equal or
greater value to such Pledged Securities.

 

c.     Rights With Respect to Distributions. So long as no Default will have
occurred and be continuing under this Note, Borrower will be entitled to receive
any and all dividends and distributions made with respect to the Pledged
Securities and any other Collateral. However, upon the occurrence and during the
continuance of any Default, Lender \viii have the sole right (unless otherwise
agreed in writing by Lender in its sole discretion) to receive and retain
dividends and distributions and apply them to the outstanding balance of this
Note or hold them as Collateral, at Lender's election.

 

d.     Financing Statement; Further Assurances. Borrower agrees concurrently
with executing this Note, that Lender may file a UCC-financing statement
relating to the Collateral in favor of Lender, and any similar financing
statements in any jurisdiction in which Lender reasonably determines such filing
to be necessary. Borrower further agrees that following and during the
continuance of any Default, Borrower will if requested by Lender promptly: (i)
execute and deliver all further instruments and documents reasonably necessary
in order to perfect and protect the security interest granted hereby, or t0
enable Lender to exercise and enforce its rights and remedies with respect to
any Collateral, (ii) deliver the Collateral, including original certificates or
other instruments representing the Pledged Securities and stock powers endorsed
in blank, to Lender to hold as Secured party, and (iii) execute a securities
account control agreement with respect to the Collateral.

 

e.     Powers of Lender. Borrower hereby appoints Lender as Borrower's true and
lawful attorney-in-fact to perform any and all of the following acts, which
power is coupled with an interest, is irrevocable until the Secured Obligations
are paid and performed in full, and may be exercised from time to time by
Lender: to take any action and to execute any instrument reasonably necessary to
accomplish the purposes of this Section 4, including without limitation: (i) to
exercise then existing rights with respect to Collateral, when and to the extent
permitted by this Note, (ii) following and during the continuance of any Payment
Default hereunder, to receive, endorse and collect all instruments or other
forms of payment made payable to Borrower representing the Collateral or any
dividend, interest payment or other distribution i111 respect of the Collateral
or any part thereof and to give full discharge for the same, when and to the
extent permitted by this Note, (iii) to perform or cause the performance of any
obligation of Borrower hereunder in Borrower's name or otherwise, (iv) following
and during the continuance of any Payment Default hereunder, to liquidate any
Collateral pledged to Lender hereunder and to apply proceeds thereof to the
payment of the Secured Obligations or to place such proceeds into a cash
collateral account, or to transfer the Collateral into the name of Lender, (v)
to enter into any extension, reorganization or other agreement relating to or
affecting the Col1ateral, and in connection therewith, to deposit or surrender
control of the Collateral, (vi) to accept other property in exchange for the
Collateral, (vii) to make any compromise or settlement Lender deems desirable or
proper, and (viii) to execute on Borrower's behalf and in Borrower's name any
documents required in order to give Lender a continuing perfected first lien
upon the Collateral or any part thereof.

 

6.     Additional Terms.

 

a.     No Waiver. The acceptance by Lender of payment of a portion of any
installment when due or an entire installment but after it is due will neither
cure nor excuse the Default caused by the failure of Borrower timely to pay the
whole of such installment and will not constitute a waiver of Lender's right to
require full payment when due of any future or succeeding installments.

38

 

 

 

b.      Default.   The occurrence and continuance of any one or more of the
following will constitute a "Default'' under this Note: (i) an uncured material
default in the payment when due of any amount hereunder ("Payment Default"),
(ii) Borrower's refusal or failure to perform any material term, provision or
covenant as required under this Note, (iii) any liquidation, receivership,
bankruptcy, assignment for the benefit of creditors or other debtor relief
proceeding by or against Borrower, (iv) the failure to replace Pledged
Securities in accordance with Section 4(b), and (iv) the levying of any
attachment, execution or other process against any material portion of the
Collateral.

 

c.     Default Rights.

 

i.     Following and during the continuance of any Payment Default Lender may,
at its election, declare the entire balance of principal and interest under this
Note immediately due and payable. A delay by Lender in exercising any right of
acceleration will not constitute a waiver of the Default or the right of
acceleration or any other right or remedy for such Default the failure by Lender
to exercise any right of acceleration will not constitute a waiver of the right
of acceleration or any other right or remedy with respect to any other Default,
whenever occurring.

 

ii.      Further, following and during the continuance of any Default, Lender
will have any and all of the rights and remedies to which a secured party is
entitled after any default under any applicable Uniform Commercial Code, as then
in effect. In .addition to Lender's other rights and remedies, following and
during the continuance of any Payment Default, Lender may in its sole discretion
do or cause to be done any one or more of the following:

 

(a)     Proceed to realize upon the Collateral or any portion thereof as
provided by law, and without liability for any diminution in price which may
have occurred, sell the Collateral 0.r any part thereof, in such manner, whether
at any public or private sale, and whether in one lot as an entirety, or in
separate portions, and for such price and other terms and conditions as is
commercially reasonable given the nature of the Collateral;

 

(b)      If notice to Borrower is required, give written notice to Borrower at
least ten days before the date of sale of the Collateral or any portion thereof;

 

(c)     Transfer all or any part of the Collateral into Lenders name or in the
name of its nominee or nominees; or

 

(d)     Vote all or any part of the Collateral (whether or not transferred into
the name of Lender) and give all consents, waivers and ratifications in respect
of the Collateral and otherwise act with respect thereto, as though Lender were
the outright owner thereof.

 

iii.     Borrower acknowledges that all or part of foreclosure of the Collateral
may be restricted by state or federal securities laws, Lender may be unable to
effect a public sale of all or part of the Collateral, that a public sale is or
may be impractical and inappropriate and that, in the event of such
restrictions, Lender thus may be compelled to resort: to one or more private
sales to a restricted group of purchasers who will be obligated to agree, among
other things, to acquire the Collateral for their own account, for investment
and not with a view to its distribution or resale. If reasonably necessary
Lender may .resort to one or more sales to a single purchaser or a restricted or
limited group of purchasers. Lender will not be obligated to make any state or
other disposition, unless the terms thereof will be satisfactory to it.

39

 

 

 

iv.     If, in the opinion of Lender based upon written advice of counsel, any
consent, approval or authorization of any federal, state or other governmental
agency or authority should be necessary to effectuate any sale or other
disposition of any Collateral, Borrower will execute all such applications and
other instruments as may reasonably be required in connection with securing any
such consent, approval or authorization, and will otherwise use its commercially
reasonable best efforts to secure the same.

 

d.      The rights, privileges, powers and remedies of Lender will be
cumulative, and no single or partial exercise of any of them will preclude the
further or other exercise of any of them. Any waiver, permit, consent or
approval of any kind, by Lender of any Default hereunder, or any such waiver of
any provisions or conditions hereof, must be in writing and will be effective
only to the extent set forth in writing. Any proceeds of any disposition of the
Collateral or any part thereof, may be applied by Lender to the payment of
expenses incurred by Lender in connection with the foregoing, and the ba1ance of
such proceeds will be applied by Lender toward 'the payment of the Secured
Obligations.

 

7.     Organization; Authority. Borrower represents and warrants to Lender that
it is an entity validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, company power and authority to
enter into .and to consummate the transactions contemplated by this Note and
otherwise to carry out its obligations hereunder. The execute delivery and
performance by Borrower of the transactions contemplated by this Note and have
been duly authorized by all necessary company or similar action on the part of
Borrower. 'This Note has been duly executed by Borrower, and when delivered by
Borrower in accordance with the terms hereof will constitute the valid and
legally binding obligation of Borrower, enforceable against it in accordance
with its terms, except (i) as limited by general equitable principles all
applicable bankruptcy, insolvency" reorganization, moratorium and other laws of
general application affecting enforcement of creditors' rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable1aw

 

8.     General Terms.

 

a.      No Oral Waivers or Modifications. No provision of this Note may be
waived or modified orally, but only in a writing signed by Lender and Borrower

 

b.     Attorney Fees. The prevailing party in any action by Lender to collect
any amounts due under this Note will be entitled to recover its reasonable
attorney fees and costs.

 

c.     Governing Law. This Note has been executed and delivered in, and is to be
construed, enforced, and governed according to the internal laws of, the State
of New York without regard to its principles of conflict of laws that would
require or permit the application of the laws of any other jurisdiction.

40

 

 

 

d.     Severability. Whenever possible, each provision of this Note will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Note will be held to be prohibited by or
invalid under applicable law, it will be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of that provision
or the other provisions of this Note.

 

e.     Entire Agreement. This Note contains the entire promise to pay by
Borrower and supersedes all prior agreements and understandings, oral or
written, with respect to such matters.

 

 

 



41

 

 

 

 

